DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavon et al. (US 2012/0145625) [hereinafter Schiavon].
	With respect to claim 1, Schiavon discloses a liquid filter assembly 1, as shown in Fig. 1, having: a filter housing 3, 4, including a housing inlet 30 and a housing outlet 31, as shown in Fig. 1; and a filtering section 15 located downstream of the housing inlet 30 and upstream of the housing outlet 31, as shown in Fig. 1, the filtering section 15 including a first filtering portion 17 as shown in Fig. 1, a second filtering portion 18, as shown in Fig. 1, an end cap 88 (wall) longitudinally separating the first filtering portion 

	With respect to claim 2, Schiavon discloses wherein the first filtering portion 17, second filtering portion 18, and filtering outlet are coaxial and generally radially coextensive, as shown in Fig. 1.

	With respect to claim 3, Schiavon discloses wherein the filtering section 15 forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 17 and the second filtering portion 18 (see paragraphs 0060 and 0067).

	With respect to claim 4, Schiavon discloses wherein the valve 25 is secured within an opening in the wall 88, as shown in Fig. 1.

	With respect to claim 5, Schiavon discloses wherein the first filtering portion 17 is longer than the second filtering portion 18, as shown in Fig. 1.



	With respect to claim 7, Schiavon discloses wherein the biasing element 105 is configured to allow the valve 25 to move to the open condition when the first filtering portion 17 reaches a fully loaded condition (see paragraph 0098).

	With respect to claim 8, Schiavon discloses wherein the valve 25 includes a ring 106 (stopper) maintaining the valve element 100 in the open condition (see paragraph 0098).

	With respect to claim 9, Schiavon discloses a center pipe 45 (sleeve), as shown in Fig. 1A, sized to substantially block fluid communication between the first filtering portion 17 and the housing outlet 31 when the valve 25 is in the open condition (see paragraph 0098).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Schiavon (US 2012/0145625) in view of Leo (US 5,814,211).
	With respect to claim 10, Schiavon lacks wherein the filtering section includes a sensor configured to identify when the valve has moved to the open condition.
	Leo discloses a filter, as shown in Fig. 22, having: a filter medium 3, 7, as shown in Fig. 22, and a filter head 2 including a safety valve 1, as shown in Fig. 2, having a sensor pin 1b, alerting an operator that the safety valve is open and the filter medium 7 is fouled (see col. 14, lines 4-13).  It would have been obvious to one of ordinary skill in the art to provide the filtering section disclosed by Schiavon with a sensor, as taught by Leo, in order to alert a user when the valve has moved to the open condition and the filter medium is fouled (see col. 14, lines 4-13).

	With respect to claim 11, Schiavon discloses a liquid filter assembly 1, as shown in Fig. 1, having: a filter housing 3, 4, including a housing inlet 30 and a housing outlet 31, as shown in Fig. 1; and a filtering section 15 located downstream of the housing inlet 30 and upstream of the housing outlet 31, as shown in Fig. 1, the filtering section 15 including: a first filtering portion 17, as shown in Fig. 1, a second filtering portion 18, as shown in Fig. 1, a filtering outlet positioned radially within the first filtering portion 17 or the second filtering portion 18, said filtering outlet being the interior portion of element 85, as shown in Fig. 1, a valve 25 located radially within the filtering outlet, as shown in Fig. 1, the valve 25 having a closed condition and an open condition, and wherein, in 
Schiavon lacks a valve sensor configured to identify when the valve has moved to an open condition.
Leo discloses a filter, as shown in Fig. 22, having: a filter medium 3, 7, as shown in Fig. 22, and a filter head 2 including a safety valve 1, as shown in Fig. 2, having a sensor pin 1b, alerting an operator that the safety valve is open and the filter medium 7 is fouled (see col. 14, lines 4-13).  It would have been obvious to one of ordinary skill in the art to provide the filtering section disclosed by Schiavon with a sensor, as taught by Leo, in order to alert a user when the valve has moved to the open condition and the filter medium is fouled (see col. 14, lines 4-13).

	With respect to claim 12, Schiavon as modified by Leo discloses wherein the sensor 1b is connected to a controller, and the controller provides a notification of filtering section status (see col. 9, lines 36-44 and col. 14, lines 4-13).  Schiavon as modified by Leo lacks the sensor located inside of the filtering outlet.  However, this would have been obvious to one of ordinary skill in the art in order to provide a more accurate indication of the status of the valve and since the courts have held that shifting the position of a particular element is unpatentable as long as the operation of the device is not modified (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

	With respect to claim 13, Schiavon as modified by Leo discloses wherein the filtering section status includes at least one of a filter fully loaded condition, a filter 

	With respect to claim 14, Schiavon as modified by Leo discloses wherein the sensor includes a sensor pin 1b (sensor element) coupled to the valve 1, as shown in Fig. 2.

	With respect to claim 15, Schiavon as modified by Leo discloses wherein the filtering section 17 forms an elongated tube structure and an outer surface of the elongated tube structure forms an inlet of the first filtering portion 17 and the second filtering portion 18 (see paragraphs 0060 and 0067 of Schiavon), and a wall 88 separates the first filtering portion 17 from the second filtering portion 18, as shown in Fig. 1.

	With respect to claim 16, Schiavon as modified by Leo discloses wherein the valve 25 is coupled to a sleeve 45 sized to substantially block fluid communication between the first filtering portion 17 and the housing outlet 31 (see paragraph 0098 of Schiavon).

	With respect to claim 17, Schiavon discloses a liquid filter assembly 1, as shown in Fig. 1, having: a filter housing 3, 4, including a housing inlet 30 and a housing outlet 31, as shown in Fig. 1; and a filtering section 15 located downstream of the housing inlet 30 and upstream of the housing outlet 31, as shown in Fig. 1, the filtering section 
Schiavon lacks sensing the opening of the valve with a sensor; and providing a notification of filter status based on the sensed opening of the valve based on an electronic signal received by a controller from the sensor.
Leo discloses a filter, as shown in Fig. 22, having: a filter medium 3, 7, as shown in Fig. 22, and a filter head 2 including a safety valve 1, as shown in Fig. 2, having a sensor pin 1b, alerting an operator that the safety valve is open and the filter medium 7 is fouled (see col. 14, lines 4-13) based on an electronic signal received by a controller from the sensor (see col. 9, lines 36-44).  It would have been obvious to one of ordinary skill in the art to provide the filtering section disclosed by Schiavon with a sensor, as taught by Leo, in order to alert a user when the valve has moved to the open condition and the filter medium is fouled (see col. 14, lines 4-13).

	With respect to claim 18, Schiavon as modified by Leo discloses wherein the filter status includes at least one of a filter loaded condition, a filter malfunction 

	With respect to claim 19, Schiavon as modified by Leo discloses wherein the filtering through the second filtering portion 18 includes not filtering through the first filtering portion 17 (see paragraph 0067 of Schiavon).

	With respect to claim 20, Schiavon as modified by Leo discloses wherein the predicted filter life remaining is based on a difference in size between the first and second filtering portions (see col. 13, lines 46-67 and col. 14, lines 1-16 of Leo).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Pall lacks the new limitations added to claims 1, 11 and 17: Schiavon and Leo meet the new limitations, as stated in the rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778